Citation Nr: 1434505	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date than February 8, 2011, for a grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD) with bipolar disorder.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for chronic sinusitis, previously characterized as a throat disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

During the pendency of the claim, a November 2009 decision of a Decision Review Officer (DRO) at the RO granted an increased evaluation for PTSD of 70 percent effective March 21, 2008.  By a November 2011 decision the DRO included recognized bipolar disorder as a service-connected disability, and granted a 100 percent rating for PTSD and bipolar disorder on the basis of unemployability, effective from February 8, 2011.

The record in this case consists of the physical claims files and electronic records within Virtual VA.  
 
The issues of entitlement to an earlier effective date for a 100 percent rating for PTSD and bipolar disorder and entitlement to service connection for sinusitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for sinusitis was denied in an unappealed, September 2007 Board decision.

2. The evidence received since that Board decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) .  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran contends that his sinusitis, which also causes throat irritation, has been present since service in the Navy and that it was tolerable until it became more severe in approximately 2005.  He contends that the condition resulted from exposure to toxins in service, including diesel fumes and solvents.

This claim was previously denied by the Board in September 2007.  The Veteran did not appeal that decision.

That denial was based on the Board's determination that the claimed disability was not present in service and was not related to service.

Service records reflect that the Veteran's service in the Navy included service aboard a submarine.  They do not reflect complaints of recurrent sore throat or sinus difficulties.  

Evidence received since the Board's prior denial in September 2007 consists of additional statements by the Veteran, treatment records, copies of online medical literature addressing sinusitis, and the report of VA examination addressing his claimed sinusitis in August 2009.  The submitted statements, examination record, and treatise evidence are not cumulative or redundant of the evidence previously of record.  Moreover, they relate to unestablished facts necessary to substantiate the claim, namely ongoing disability from service and a relationship between in-service exposures and current disability.  Accordingly, they are new and material, and reopening of the claim is in order.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for chronic sinusitis, previously characterized as a throat disorder, is granted.


REMAND

Earlier Effective Date for 100 percent Rating

The Veteran contends, in effect, that he was not capable of obtaining or sustaining employment due to his service-connected PTSD with bipolar disorder from the date of his claim for increase in 2008, or earlier.  

At his May 2010 VA psychiatric examination he reported that he had a construction business but that he had been losing money for about five years, and that he closed it a year ago.  The VA examiner noted that in addition to the symptoms attributable to his PTSD with bipolar disorder, the Veteran had many symptoms that were more consistent with personality traits or a personality disorder and were not related to service.  The examiner noted that these non-service-related symptoms included irritability, anger, impulsivity, affect instability, and identity problems.  The examiner added that these were "above and beyond" his service-related disability, and that these additional symptoms, "appear to contribute to his employment issues."

Upon a prior VA examination in September 2009, the examiner concluded that the Veteran's bipolar disorder was most likely caused by or the result of his PTSD.  However, the September 2009 examiner did not expressly address the Veteran's level of occupational impairment due to these disabilities.  

A treating VA physician in a February 8, 2011, treatment note specifically concluded that the Veteran's pattern of anger/rage made him "essentially unemployable," but the physician did not differentiate the symptoms attributable to the service-connected disability from those due to non service-connected disability.  Based on this opinion, the DRO granted a 100 percent rating based on unemployability due to the service-connected psychiatric disability, effective February 8, 2011.  The same treating physician in an October 2012 treatment note opined that the Veteran was "more likely than not" unemployable from when he first saw him.  The physician also observed that the Veteran did better in 2008 after ceasing work.  

The Veteran has contended that he was unemployable since he filed his original claim in 2004.  He thus appears to be contending, in effect, that his work running a construction company up to 2008 was not substantially gainful work, apparently consistent with his assertion to the May 2010 VA examiner that his business had lost money for the five years prior to his ceasing that business.  

The Veteran has not provided any record of his income during the period of the claim, and the Board believes such records will aid the Board's adjudication.  

Additionally, a new, retrospective examination is in order to address the Veteran's work impairment due to his PTSD with bipolar disorder during the period of the claim prior to February 8, 2011.  The examination may also serve to help resolve the discrepant opinions of the May 2010 VA examiner and the February 2011 VA treating physician regarding attribution of loss of employment capacity to PTSD with bipolar disorder, versus attribution of employment incapacity to characterological issues or other causes.

Social Security Administration (SSA) records reflect that in 2003 the Veteran was awarded Social Security disability benefits based on work incapacity due to physical impairment, particularly cervical spine and left shoulder impairments.  Mental illness was not considered in that determination.  

Service Connection for Sinusitis

The VA examiner who performed an examination addressing the Veteran' claimed sinusitis noted the Veteran's self-reported history, his allergies, and his deviated septum, and noted that the Veteran did not seek medical treatment for his sinusitis until the past five years.  However, the examiner concluded that he could not provide an opinion as to the likelihood that the Veteran's sinusitis was causally related to diesel fumes or other exposures in service without resorting to mere speculation.  The Board finds that the examiner failed to provide an adequate reason for failing to provide an opinion, with the examiner instead merely pointing to the circumstances of the case as he recounted them.  The issue accordingly must be returned for another attempt at securing an opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the remanded claims.

2.  The RO or AMC should request from the Veteran records of income and employment prior to February 8, 2011.  

3.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine retrospectively the nature and severity of the Veteran's PTSD with bipolar disorder, including in particular the impact on employment capacity.  This should be conducted by an examiner other than the one who conducted the May 2010 VA examination addressing the nature and severity of these disorders, and other than the treating VA physician, Dr. K., who provided February 2011 and October 2012 statements discussed above.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should carefully note the records of the Veteran's mental treatment and examination from 2004 up to the present time.  This should including the findings upon VA examinations in September 2008 and May 2010, as well as the February 2011 and October 2012 VA treatment records of Dr. K.  The examiner should try to resolve the apparent discrepancy between the May 2010 VA examiner's attribution of work incapacity to other causes including personality traits, and Dr. K.'s attribution of employment incapacity to service-connected PTSD with bipolar disorder.  

The examiner should also note Social Security Administration records, which reflect award of disability benefits beginning from February 2002, based on physical impairments but not mental impairments.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion concerning when the Veteran's PTSD with bipolar disorder became so severe as to render him unemployable.  

4.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed sinusitis.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sinusitis originated in service, was caused by his exposure to diesel fumes, Freon or other exposures in service, or is otherwise etiologically related to service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  The RO or the AMC should also undertake any other development deemed appropriate.
 
6.  Then, the RO or the AMC should readjudicate the remanded issues.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


